DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 does not limit but repeats the same limitations of the claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2,4,9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub No. 20190123114), in view of MA et al (US Pub No. 20180301519)


 	With respect to claim 1, Park et al discloses a substrate (110,Fig.2); a driving element (transistor connected to the OLED,Fig.2) and a light emitting diode (OLED,Fig.2) on the substrate. However, Park et al does not explicitly disclose plurality of driving elements and plurality of the light emitting diode. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Park et al such that it would have plurality and diode and transistors in order to increase the luminosity of the device. Furthermore, the art cited above does not explicitly disclose wherein the dummy layer includes an organic light emitting material, and in a plan view in an arrangement without an alignment error. On the other hand, MA et al discloses at least one dummy pattern on the substrate and including a first electrode (252 left of 272, Fig.5), dummy layer (254 right of 272,Fig.5), and a second electrode (262 left of 272,Fig.5), wherein the dummy layer includes organic material (Fig.5), wherein the first electrode and the dummy layer are separated from each other in a plan view (Fig.5) in an arrangement without an alignment error (Fig.5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Park et al such that that first electrode and the dummy layer are separated from each other in order to prevent current leakage between adjacent pixels.

 	With respect to claim 2, Park et al discloses wherein the substrate includes a display region (DA,Fig.2) having the plurality of driving elements (as was shown above) and the plurality of light emitting diodes (as shown above), and a nondisplay region (NDA,Fig.2) surrounding the display region and having the dummy pattern (Fig.2,8).


 	With respect to claim 4, Ma et al discloses wherein the first electrode and the dummy layer  are separated from each other in a plan view (Fig.5).

 	

 	With respect to claim 9, Park et al discloses wherein the light emitting diode includes an organic light emitting material (370,Fig.2).

With respect to claim 11, Park et al does not explicitly disclose wherein the substrate has a plurality of pixels defined therein such that at least one driving element among the plurality of driving elements and at least one light emitting diode among the plurality of light emitting diodes are disposed in each pixel. On other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Park et al such that a plurality of pixels defined therein such that at least one driving element among the plurality of driving elements and at least one light emitting diode among the plurality of light emitting diodes are disposed in each pixel, in order to increase the luminosity of the device.

Claims 3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Pub No. 20190123114), in view of MA et al (US Pub No. 20180301519), in view of Sato et al (US Pub No. 20150060819).


 	With respect to claim 3, Park et al does not explicitly disclose further comprising an inspection pad connected to the first electrode and the second electrode. On the other hand, Sato et al discloses that inspection area having two electrodes are formed in non display area. It 

 	With respect to claim 10, Park et al does not explicitly disclose wherein the dummy layer includes an organic light emitting material. On the other hand, Sato et al discloses the dummy layer includes an organic light emitting material (383,Fig.4). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that the dummy layer would include a light emitting layer, in order to simplify the fabrication of the device.

Allowable Subject Matter
Claims 5-8, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,11,21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/            Examiner, Art Unit 2895